¶18 (dissenting) — Antonio B. Cantu entered his mother’s home and went to her locked bedroom. He broke the dead bolt lock to the bedroom door by kicking in the door. Cantu took some possessions from within the bedroom and immediately fled the scene. He was convicted in a bench trial for residential burglary. Cantu was found guilty in part because the trial judge found unpersuasive Cantu’s defense that he had broken the dead bolt lock by accidentally bumping against the lock while playing with dogs.
J.M. Johnson, J.
¶19 In drawing the permissible inference that the facts surrounding Cantu’s unlawful entry into his mother’s bedroom demonstrated intent to commit a crime, the trial court arrived at a reasonable, commonsense judgment. Unfortunately, the majority’s decision today reverses the Court of Appeals and vacates Cantu’s conviction. I dissent.
*830¶20 I concur in the majority’s holding that “a child’s license to enter the family home, or any room within, may be limited expressly or by clear implication.” Majority at 825. Further, I agree with the majority’s conclusion that his mother’s locked bedroom door “gave Cantu clear implied notice that any permission to enter the home did not extend to her bedroom,” thereby providing “sufficient evidence to find an unlawful entry.” Id. However, I disagree with the majority’s conclusion that the trial judge employed an “impermissible mandatory presumption” that shifted the burden of proof requiring Cantu to show lack of criminal intent. See id. at 825. I would hold that the trial judge permissibly found beyond a reasonable doubt that Cantu committed residential burglary since the trial judge made a permissible inference under the facts and circumstances of this case that Cantu intended to commit a crime.
Standard op Review
¶21 The standard of review for a sufficiency of the evidence claim is whether, after viewing evidence in the light most favorable to the State, any rational trier of fact could have found essential elements of crime beyond a reasonable doubt. State v. Smith, 155 Wn.2d 496, 501, 120 P.3d 559 (2005); State v. Salinas, 119 Wn.2d 192, 201, 829 P.2d 1068 (1992). A claim of insufficiency admits the truth of the State’s evidence and all inferences that reasonably can be drawn therefrom. Smith, 155 Wn.2d at 501; Salinas, 119 Wn.2d at 201. A reviewing court will reverse a conviction for insufficient evidence only where no rational trier of fact could find that all elements of the crime were proved beyond a reasonable doubt. Smith, 155 Wn.2d at 501; Salinas, 119 Wn.2d at 201. “We may infer criminal intent from conduct, and circumstantial evidence as well as direct evidence carries equal weight.” State v. Varga, 151 Wn.2d 179, 201, 86 P.3d 139 (2004) (citing State v. Delmarter, 94 Wn.2d 634, 638, 618 P.2d 99 (1980)). We must defer to the trier of fact for purposes of resolving conflicting testimony and evaluating the persuasiveness of the evidence. State v. *831Jackson, 129 Wn. App. 95, 109, 117 P.3d 1182 (2005); State v. Walton, 64 Wn. App. 410, 415-16, 824 P.2d 533, review denied, 119 Wn.2d 1011, 833 P.2d 386 (1992). Put another way, credibility determinations are for the trier of fact and are not subject to review. State v. Camarillo, 115 Wn.2d 60, 71, 794 P.2d 850 (1990); Jackson, 129 Wn. App. at 109.
122 However, a defendant is innocent until proved guilty by the State. Thus, a burden of persuasion wrongly placed upon a defendant implicates constitutional rights of due process of law under the fourteenth amendment to the United States Constitution. State v. Deal, 128 Wn.2d 693, 698, 911 P.2d 996 (1996); State v. Hanna, 123 Wn.2d 704, 710, 871 P.2d 135, cert. denied, 513 U.S. 919 (1994). To the extent we review this matter of law, our review is de novo. State v. Eckblad, 152 Wn.2d 515, 518, 98 P.3d 1184 (2004); Ino Ino, Inc. v. City of Bellevue, 132 Wn.2d 103, 114, 937 P.2d 154, 943 P.2d 1358 (1997).
Analysis
¶23 Due process requires the State bear the burden of persuasion beyond a reasonable doubt for every essential element of a crime. Deal, 128 Wn.2d at 698; Hanna, 123 Wn.2d at 710. The State may use evidentiary devices, such as presumptions and inferences, to assist it in meeting its burden of proof. Deal, 128 Wn.2d at 699; Hanna, 123 Wn.2d at 710.
¶24 The majority wrongly attributes to Hanna and to a United States Supreme Court case a disfavor toward presumptions and inferences. In its opinion, the majority writes that “they are not favored in criminal law,” majority at 826 (citing Hanna, 123 Wn.2d at 710; and Sandstrom v. Montana, 442 U.S. 510, 523-24, 99 S. Ct. 2450, 61 L. Ed. 2d 39 (1979)). But the pinpoint cite for Hanna simply states: “The State may, however, use evidentiary devices, such as inferences and presumptions, to assist in meeting its burden of proof.” Hanna, 123 Wn.2d at 710. Hanna does not say that presumptions or inferences are disfavored in criminal *832law. Nor does Sandstrom. Both cases stand for the proposition that mandatory inferences (or conclusive presumptions) are not favored in criminal law.6
¶25 The State adopts a permissive inference of intent to commit the crime of burglary in RCW 9A.52.040:
In any prosecution for burglary, any person who enters or remains unlawfully in a building may be inferred to have acted with intent to commit a crime against a person or property therein, unless such entering or remaining shall be explained by evidence satisfactory to the trier of fact to have been made without such criminal intent.
(Emphasis added.) We have approved the permissive inference of intent to commit a crime “whenever the evidence shows a person enters or remains unlawfully in a building.” State v. Grimes, 92 Wn. App. 973, 980 n.2, 966 P.2d 394 (1998) (citing State v. Brunson, 128 Wn.2d 98, 107, 905 P.2d 346 (1995)); Deal, 128 Wn.2d at 699-700. See also Varga, 151 Wn.2d at 201-02. When permissive inferences are only part of the State’s proof supporting an element and not the “sole and sufficient” proof of such element, due process is not offended if the prosecution shows that the inference more likely than not flows from the proven fact. Deal, 128 Wn.2d at 700 (citing Brunson, 128 Wn.2d at 107).
¶26 Here, the record sufficiently supports the trial judge’s decision. The trial judge made a permissible inference from Cantu’s unlawful entry into his mother’s locked bedroom by breaking the door and lock that he intended to commit a crime and did not find Cantu’s explanation for his entry into his mother’s bedroom to be satisfactory.
¶27 The facts and circumstances in the record bolster the trial judge’s drawing of the permissible inference that *833Cantu acted with the intent to commit a crime. The trial judge concluded that Cantu did not have permission to be in his mother’s bedroom and that Cantu broke into the bedroom by kicking in the door and ruining it. Report of Proceedings (RP) (July 9, 2003) at 73. The trial judge also noted Cantu’s defense that he did not enter the bedroom with intent to commit a crime, claiming that the door was accidentally broken in the course of playing with dogs and that only his possessions were removed.
¶28 The trial judge held that he did not believe this defense to be credible. The dogs were not seen by a witness. Items were missing from the bedroom which belonged to Cantu’s mother, and Cantu was the only suspect. Cantu also fled the home immediately after he broke into the bedroom. Later, Cantu returned to his mother money that she was missing from the bedroom.
129 Statements in the record cited by the majority do not demonstrate the trial judge employed any mandatory inference (or shifted the burden to require defendant to disprove an element of the crime). Admitting “the record is not conclusive,” majority at 827, the majority asserts that “it appears to us that the court applied a mandatory presumption to find Cantu’s intent was criminal.” Id. The majority cites two statements made by the prosecutor and one statement made by the judge near the close of the trial in support of its contention that “the trial court improperly placed the burden on Cantu to prove his innocence.” Majority at 827.
130 Discussing RCW 9A.52.040’s statutorily permissive inference, the prosecutor stated that “a person [who] enters or remains unlawfully in a building, and [in this case], in the bedroom, may be inferred to have acted with [criminal] intent. And then the burden actually shifts [to Cantu] to show evidence satisfactory that the entry was made without such criminal intent.” RP at 69 (emphasis added). This statement is itself ambiguous as to whether an inference of criminal intent is permissible or mandatory. The prosecutor stated that such intent “may” be inferred. The prosecutor’s *834subsequent sentence can be read as describing what happens when the permissible inference is actually engaged. See RP at 69.
¶31 However, the record shows the prosecutor more clearly relating the law moments later. Stating she “misspoke,” the prosecutor said “the inference is permissible, not mandatory.” She reiterated that “its permissible inference that the court can find that the illegal entry should have some explanation to it.” RP at 71.
¶32 Furthermore, to read the trial judge’s statement cited by the majority as demonstration that the inference applied was mandatory is a jump to conclusion. More likely, the trial judge simply exercised his discretion and found such an inference. See RP at 73. Cantu entered not just into a house where he was no longer a resident, but kicked through a locked door, and entered the room without permission.
¶33 The standard of review requires we defer to the trier of fact for purposes of resolving conflicting testimony and evaluating the persuasiveness of the evidence. Jackson, 129 Wn. App. at 109; Walton, 64 Wn. App. at 415-16. If the trial judge had applied a mandatory inference in deciding the case below, his decision would be reversible as a violation of due process. But the trial judge’s ruling shows that he understood that the inference was related to the element of intent. In fact the trial judge dismissed charges against Cantu that required proof of commission but found against Cantu on the charge that required only proof of intent. See RP at 72.
¶34 Judges are presumed to know and apply the law, just as there is a presumption that a trial judge knows the rules of evidence. See, e.g., In re Welfare of Harbert, 85 Wn.2d 719, 729, 538 P.2d 1212 (1975); In re Marriage of Foran, 67 Wn. App. 242, 259, 834 P.2d 1081 (1992). There is a presumption that a trial judge properly discharges official duties without bias or prejudice. See, e.g., In re Pers. Restraint of Davis, 152 Wn.2d 647, 101 P.3d 1 (2004); Kay Corp. v. Anderson, 72 Wn.2d 879, 885, 436 P.2d 459 (1967). *835Absent a strong showing that the trial judge misunderstood and misapplied the law or that substantial evidence shows that the inference of intent cannot be supported, his ruling on the element of criminal intent should be respected.
Conclusion
¶35 Here, there is no record showing that the judge misunderstood or improperly applied the law. The decision of the trial judge rested upon a permissible inference of intent, is supported by substantial evidence, and should therefore be affirmed.
¶36 Therefore, I dissent.
After modification, further reconsideration denied May 30, 2006.

 The majority strikes at fact finders’ ability to reason. Inferences draw their power from their ability to better explain facts and phenomena than other explanations. Triers of fact routinely make inferences in finding or not finding elements of crimes proved beyond a reasonable doubt. This is especially so with criminal intent, which is a state of mind. As discussed below, we allow permissive inferences of intent to burglarize to be drawn. In such cases, intent constitutes an inference to the best explanation in light of the particular facts and our commonsense experience with unlawful entry and burglary.